
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5156
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2010
			Received
		
		
			August 5, 2010
			Read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To provide for the establishment of a Clean
		  Energy Technology Manufacturing and Export Assistance Fund to assist United
		  States businesses with exporting clean energy technology products and
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Technology Manufacturing
			 and Export Assistance Act of 2010.
		2.Clean Energy
			 Technology Manufacturing and Export Assistance Fund
			(a)DefinitionsFor
			 purposes of this section—
				(1)the term clean energy
			 technology means a technology related to the production, use,
			 transmission, storage, control, or conservation of energy that will contribute
			 to a stabilization of atmospheric greenhouse gas concentrations through
			 reduction, avoidance, or sequestration of energy-related emissions and—
					(A)reduce the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, or transporting energy with
			 greater effectiveness through the infrastructure of the United States;
			 or
					(B)diversify the
			 sources of energy supply of the United States to strengthen energy security and
			 to increase supplies with a favorable balance of environmental effects if the
			 entire technology system is considered; and
					(2)the term
			 Secretary means the Secretary of Commerce.
				(b)EstablishmentThe
			 Secretary shall establish a Clean Energy Technology Manufacturing and Export
			 Assistance Fund, to be administered through the International Trade
			 Administration. The Secretary shall administer the Fund to promote policies
			 that will reduce production costs and encourage innovation, investment, and
			 productivity in the clean energy technology sector, and implement a national
			 clean energy technology export strategy. The purpose of the Fund is to ensure
			 that United States clean energy technology firms, including clean energy
			 technology parts suppliers and engineering and design firms, have the
			 information and assistance they need to be competitive and create clean energy
			 technology sector jobs in the United States.
			(c)AssistanceThe
			 Secretary, consistent with the National Export Initiative, shall provide
			 information, tools, and other assistance to United States businesses to promote
			 clean energy technology manufacturing and facilitate the export of clean energy
			 technology products and services. Such assistance shall include—
				(1)developing
			 critical analysis of policies to reduce production costs and promote
			 innovation, investment, and productivity in the clean energy technology
			 sector;
				(2)helping educate
			 companies about how to tailor their activities to specific markets with respect
			 to their product slate, financing, marketing, assembly, and logistics;
				(3)helping United
			 States companies learn about the export process and export opportunities in
			 foreign markets;
				(4)helping United
			 States companies to navigate foreign markets; and
				(5)helping United
			 States companies provide input regarding clean energy technology manufacturing
			 and trade policy developments and trade promotion.
				(d)Reports to
			 Congress
				(1)Not later than 180
			 days after the date of enactment of this Act, the Secretary shall transmit to
			 the Congress a report indicating how the funds provided under this section will
			 be used to—
					(A)focus on small and
			 medium-sized United States businesses;
					(B)encourage the
			 creation and maintenance of the greatest number of clean energy technology jobs
			 in the United States; and
					(C)encourage the
			 domestic production of clean energy technology products and services, including
			 materials, components, equipment, parts, and supplies related in any way to the
			 product or service.
					(2)Not later than
			 January 1, 2015, the Secretary shall transmit to the Congress a report
			 assessing the extent to which the program established under this
			 section—
					(A)has been
			 successful in developing critical analysis of policies to reduce production
			 costs and promote innovation, investment, and productivity in the clean energy
			 technology sector;
					(B)has been
			 successful in increasing the competitiveness of United States clean energy
			 technology firms in emerging markets;
					(C)has been
			 successful in assisting United States businesses, specifically small and
			 medium-sized firms, with exporting clean energy technology products and
			 services;
					(D)has been
			 successful in creating jobs directly related to the clean energy technology
			 sector in the United States, including specific information as to the nature,
			 location, and duration of those jobs and the methodology used by the Secretary
			 to compile such information;
					(E)has been
			 successful in helping United States companies provide input regarding clean
			 energy technology manufacturing and trade policy developments and trade
			 promotion; and
					(F)should be
			 continued.
					(e)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 for carrying out this section $15,000,000 for each of the fiscal years 2011
			 through 2015.
				(2)LimitationNo assistance provided using funds
			 appropriated pursuant to this section shall be provided in the form of a
			 monetary grant.
				
	
		
			Passed the House of
			 Representatives July 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
